             ::
      -1~.{~
          ~~
                  Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 1 of 29
.~·



          ii




                                                                                      ~
                  '




                                                                     I
                                                                     !
                                                    ~
                                                          f
                                                ~




                                                                             f
                                                ~
                                             ~
      Case 1:14-cv-14176-ADBDate
        5:17-cv-01363-BHH
                              Document     576-3 Filed 10/03/18 Page
                                 Filed 07/18/H.'/ -En~}; Number 45
                                                                     2 of 29
                                                                   Page 1 of 1
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA


                                         OFFICE OF THE CLERK
                                  Clement F. Haynsworth Federal Building
                                     300 E. Washington Street, Room 239
                                            Greenville, SC 29601
                                  Phone: 864-241-2700 I Fax: 864-241-2711


July 18, 2018

                    J
Lawrence L Crawford
#300839
Lieber Correctional Institution
PO Box 205
Ridgeville, SC 294 72
                        -                                                   -
Re:              5:17-cv-01363-BHH-KDW Mitchell et al v. Hood et al


We are'in receipt of your documents addressed to Magistrate Judge Jacquelyn Austin. These
documents do not reference a case assigned to Magistrate Judge Austin, so we are returning
them to you. If you want to file these documents in a specific case please send them to the
Clerk's Office that manages the case as referenced below.


Magistrate Judge Kaymani D. West:

Clerk's Office
PO Box 2317
Florence, SC 29501


Sincerely,

Clerk's Office

Attachment(s)
                                                   ~l
                                                                                            --,,....--,r, ,"ll   ~
  ·~·,i v   ~   1   ~               M f~
            l : j ~ L ~ ® -a
                                                                                                    ~JI--!~          <Q ~
            -       •
                  ~ \IM                                        o r~ ~.
       ~ -: :c rr rw n                                                    ~·~                                    ~         .
                         , -                                 n.....-JW rn~I
                · ~
 ~                                                                            ~ ~~
     ~ -Y ,.....--./                        1Tr1 oo ~ r ~
    ~~~                                     M~s:r) ~ . ~~
        ~~                                         .- - - . r~e-1 oe-                                                          ,
   ~ ~~11~~ £ l l , G ~ t i ~ ~ ~ 1~ - ~
 sw t,~ g,d i ~ ~~                                                            .
   ~ ~(!YJ~~*
.~ :1 1 '4 -~ ~ ~                                                                 ffl7'JI
                         .
   ~                .              n~~                 7 --m---·                                ~
                                                                                                                      't       C        1        •
                             ~----------- -----~   '    ,-------.--..._
            Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 3 of 29                                         -.            .       ,.
                                                                                                                      J'   '       . ~. r
.
              Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 4 of 29

    ,,
~




         ,.
    '
I       >
        '
            ~
                ' -
                      I
                          Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 5 of 29
    i
Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 6 of 29
j

    '
        j

            u
                i
                    •
                        t
                        ,.
                             Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 7 of 29
.
               Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 8 of 29



        .. -
~




    .
J   J   •   ~
                Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 9 of 29
     -
..
-
               Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 10 of 29


     .
         ·-.
 .
Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 11 of 29
Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 12 of 29
..   ,   .·   Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 13 of 29
          '       •   .   I

     I•       I
                      I
                          I•
                              •   Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 14 of 29
,.
      .
   ...
. ..     ..,   Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 15 of 29
Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 16 of 29
Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 17 of 29
Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 18 of 29
Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 19 of 29
•   at   >   &   I
                     Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 20 of 29
Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 21 of 29
Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 22 of 29
•
    '   a   ~   J
                    .
                    '
                        ~   I
                                Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 23 of 29
.
•
    .   o   I
                .
                I   ,   I
                            Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 24 of 29
.~   ff   >   I
                  Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 25 of 29
• "       Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 26 of 29
..    .
Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 27 of 29
•   I
        Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 28 of 29
       .
               Case 1:14-cv-14176-ADB Document 576-3 Filed 10/03/18 Page 29 of 29
  .
,.._


           -
       "




                  ~
                               '1
       Jr
                 ~
                                ~·
                  ~·
                       '\"91
       i
